Plant brought a suit in ejectment against Johnson to recover possession of a lot in the city of Little Rock. He alleged a title based upon a tax sale to the state, which had been confirmed at the suit of the State.
Lenon, who had conveyed the lot to Johnson, filed an intervention for the purpose of defending the title which he had conveyed. In his intervention Lenon prayed that the cause be transferred to chancery, and that motion was sustained. Upon motion of Plant the cause was transferred back to the circuit court, and from that order is this appeal.
The appeal is premature and must be dismissed for that reason. It was held in the case of Womack v. Connor,74 Ark. 352, 85 S.W. 783, to quote the headnote, that: "An order transferring a cause from the chancery to the circuit court is not a judgment from which an appeal may be taken."
The appeal must, therefore, be dismissed as having been prematurely taken, and it is so ordered. *Page 872